DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claim 2, 11, 22 and 24 are canceled.
Claims 7-10, 12-21, 23 and 25-29 have been withdrawn.
Claims 1, 6, 7, 23 and 27 have been amended; support for the amendment can be found in [0039-0041], [0044] and [0046].
Claim 29 is newly added; support for this claim can be found in original claim 7.
Claims 1 and 3-6 have been examined on the merits.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope (US 2015/0364738 A1).
	
Regarding claim 1, Pope discloses a battery ([0017]) comprising: 
an anode ([0017]); a cathode ([0017]); a separator (“the membrane can be applied to one or more sides of the battery separator”; [0017]) disposed between the anode ([0017]) and the cathode ([0017]), wherein the separator ([0017]) comprises at least one ion selective layer (“membrane”; [0017]) comprising an ion selective material (“graphene”; [0013]) and a polymer (“bi-functional compounds”; [0013]), wherein the ion selective material ([0013]) comprises comprising graphene and wherein at least a portion of the polymer is cross-linked ([0013]); and an electrolyte ([0017-0018]) in fluid communication with the anode, the cathode, and the separator ([0017-0018]) .  

The phrase, “alkaline battery” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitation are able to stand alone. See In re Hirao, 535 F2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v Robie, F.2d 15, 152, 88 USPQ 478, 481 (CCPA 1951). 2. (Canceled)  
Regarding claim 3, it is the examiners position that the limitation “wherein the ion selective layer is configured to selectively block zincate ions” is met by Pope’s disclosure as Pope discloses that the layer is selectively permeable and “can be used to reduce the quantity of one or more components included in battery electrolytes from contacting the associated anodes” ([0010]) of Pope’s battery.  Further, the language of the instant claim does not require the presence of zincate ions.

  The instant specification identifies graphene, graphene oxide, reduced graphene oxide, functionalized graphene, or combinations thereof as ion selective materials ([0036]). Further, the instant specification discloses that “the presence of27 WO 2019/046575 PCT/US2018/048844the ion selective material can serve to prevent or limit the zincate ion transport from the anode to the cathode through the electrolyte during operation of the battery” ([0078]).  Pope discloses an ion selective material–i.e. graphene [0013]– identical to that of the instant disclosure. 

Therefore, it is the examiner’s position that a separator comprising any of the aforementioned graphene materials would meet the claimed characteristic/property of ion selectivity and be configured to selectively block zincate ions. 


Regarding claim 4, Pope discloses wherein the ion selective layer (“membrane”; [0017]) is applied with one separator membrane (“the membrane can be applied to one or more sides of the battery separator”; [0017]) between the anode and the cathode ([0017]).  

Regarding claim 6, Pope discloses wherein the anode comprises an ion selective material as a layer or a coating on the anode (“the dispersion can be applied to one or more sides of a substrate, such as the battery separator or the anode material”; [0015])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pope (US-20150364738-A1) as applied to claim 4 above and further in view of Ando (US-20070160902-A1).

Pope discloses all limitations of claim 4 as set forth above.
Pope discloses that the invention is related to batteries generally ([0003]). However, Pope fails to disclose wherein the non-selective separator membranes are nonwovens or polymer films fabricated from nylon, polyester, polyethylene, polypropylene, poly(tetrafluoroethylene) (PTFE), poly(vinyl chloride) 2Atty. Docket No: 4382-02401Patent (PVC), polyvinyl alcohol, cellulose or combinations thereof.  

Ando discloses a battery with a separator made of nonwoven ([0009]; [0032]) polypropylene or polyethylene ([0031]).

Ando and Pope are analogous art from the same field of endeavor, namely the fabrication of batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have simply substituted the separator membrane taught by Pope for the separator taught by Ando to achieve the predictable result of transporting ions from the cathode to the anode. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728